ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Northrop Grumman Corporation                    )     ASBCA No. 61894
                                                )
Under Contract No. FA8528- l 2-C-0003 et al. )

APPEARANCES FOR THE APPELLANT:                        Stephen J. McBrady, Esq.
                                                      Charles Baek, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor. Esq.
                                                       DCMA Chief Trial Attorney
                                                      Stephen M. Wilson, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 4, 2019



                                                     dministrative Judge
                                                    Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61894, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                                                                            l